Case 1:20-cv-02899-JPH-DML Document 21 Filed 08/10/21 Page 1 of 4 PageID #: 133




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN E. TAYLOR,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:20-cv-02899-JPH-DML
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )

          ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

        John Taylor, an inmate at the Indiana Department of Correction, has filed a petition for a

 writ of habeas corpus challenging his prison disciplinary conviction under ISR 20-04-0227.

 Because he did not exhaust his available administrative remedies before seeking habeas review,

 the petition is DISMISSED WITHOUT PREJUDICE.

                                               I.
                                        LEGAL STANDARD

        Prisoners in Indiana custody may not be deprived of good-time credits or credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:20-cv-02899-JPH-DML Document 21 Filed 08/10/21 Page 2 of 4 PageID #: 134




                                             II.
                                         BACKGROUND

        This case involves a riot at Pendleton Correctional Facility. Inmates believed that prison

 officials were placing an inmate who was positive for COVID-19 in their open-air dormitory.

 Dkts. 11-5, 11-7, 11-8, 11-9, 20. The inmates physically resisted this placement. Id.; dkt. 11-1.

 Prison officials deployed chemical spray, several people were injured, and the facility incurred

 over $1,000 in property damage. Dkt. 11-1, 11-6, 11-11. Mr. Taylor was one of the inmates

 involved in the riot. Dkt. 11-1, 11-9. He was convicted of rioting in violation of IDOC Adult

 Disciplinary Code A-105. Dkt. 11-5. He lost 180 days of earned credit time and was demoted in

 credit-earning class. Id.

        Mr. Taylor appealed his rioting conviction to the Facility Head. Dkt. 11-13. He conceded

 that he took part in the riot but argued that his actions were necessary to protect his life and the

 lives of his fellow inmates. Id. This appeal was denied, and Mr. Taylor was informed that he could

 submit a second appeal to the IDOC Final Reviewing Authority. Dkt. 11-14. He did not submit a

 second appeal. Dkt. 11-15.

                                               III.
                                           DISCUSSION

        Mr. Taylor lists "due process," "cruel and unusual punishment," and "retaliation" as his

 three grounds for relief, though he does not flesh out these claims or explain why he is entitled to

 relief in his petition. See dkt. 2, pp. 6-7. Instead, he summarily references several administrative

 documents, which he has submitted as an exhibit. Id. (referencing documents in dkt. 2-1). Some

 of those documents state the same defense he raised in his facility appeal about the necessity of

 protecting himself and others from an inmate who was positive for COVID-19. See dkt. 2-1, pp.

 1, 13, 16-18.



                                                  2
Case 1:20-cv-02899-JPH-DML Document 21 Filed 08/10/21 Page 3 of 4 PageID #: 135




        The problem for Mr. Taylor is that he did not submit a department appeal after his facility

 appeal was denied. See dkts. 11-14, 11-15. Generally, Indiana prisoners challenging their

 disciplinary convictions may only raise issues in a petition for a writ of habeas corpus that were

 previously raised in a timely appeal to the Facility Head and then to the IDOC Final Reviewing

 authority. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat

 v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

        Mr. Taylor has not presented any evidence or argument excusing his failure to exhaust his

 available administrative remedies before filing a habeas petition in federal court. Accordingly, his

 habeas petition is DISMISSED WITHOUT PREJUDICE.

        Final judgment in accordance with this order shall now issue.

 SO ORDERED.

 Date: 8/10/2021




 Distribution:

 JOHN E. TAYLOR
 249221
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY

                                                  3
Case 1:20-cv-02899-JPH-DML Document 21 Filed 08/10/21 Page 4 of 4 PageID #: 136




 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 David Corey
 INDIANA ATTORNEY GENERAL
 david.corey@atg.in.gov

 Abigail T. Rom
 INDIANA ATTORNEY GENERAL
 abby.rom@atg.in.gov




                                       4
